DETAILED ACTION

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Applicant’s response filed on 11/22/2022 has been fully considered. Claims 1-20 are pending. Claims 5-10 and 14-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1).
Regarding claim 1, Arai teaches a benzoxazine resin composition comprising a multifunctional benzoxazine resin having at least two of the structure of formula [0010] 
    PNG
    media_image1.png
    314
    374
    media_image1.png
    Greyscale
 [0023, 0041] where in the formula, R1 denotes a linear alkyl group with a carbon number of 1 to 12, a cyclic alkyl group with a carbon number of 3 to 8, a phenyl group, or a phenyl group that is substituted with a linear alkyl group having a carbon number of 1 to 12 or a halogen, with a hydrogen being bonded to at least one of the carbon atoms at the ortho-position and the para-position with respect to a carbon atom to which an aromatic-ring oxygen atom is bonded [0042], which reads on a curable resin composition containing (A) a multifunctional benzoxazine compound having at least two benzoxazine rings, the multifunctional benzoxazine compound being at least one multifunctional benzoxazine compound selected from (1) a multifunctional benzoxazine compound having a structural unit of formula (1), wherein R represents a linear alkyl group having 1 to 12 carbon atom s, a cyclic alkyl group having 3 to 8 carbon atoms, or an aryl group having 6 carbon atoms, where the aryl group optionally has halogen or a linear alkyl group having 1 to 12 carbon atoms, as a substituent, and each Z represents a hydrogen, and/or a linking group, and is optionally the same or different, wherein at least one Z represents a linking group, and benzoxazine rings are linked by the linking group as claimed. Arai teaches that the benzoxazine resin composition further comprises an epoxy resin other than [0062] a multifunctional epoxy resin that is a liquid at 40°C and has three or more glycidyl groups [0010], wherein the other epoxy resin is a multifunctional epoxy resin that is a solid at 40° C that is a trishydroxyphenylmethane type [0063], which reads on the curable resin composition further containing (C) a trisphenolmethane type epoxy compound as claimed. Arai teaches that the benzoxazine resin composition optionally further comprises at least one type of epoxy resin curing agent [0013, 0107], which optionally reads on the curable resin composition further containing (D) a curing agent as claimed. Arai teaches that the benzoxazine resin composition further comprises a multifunctional epoxy resin that is a liquid at 40°C and has three or more glycidyl groups [0010].
Arai does not teach that the curable resin composition further contains (B) an epoxy compound having at least one norbornane structure and at least two epoxy groups, wherein the epoxy compound has at least one moiety selected from 
    PNG
    media_image2.png
    64
    87
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    70
    92
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    69
    97
    media_image4.png
    Greyscale
. However, Le teaches dicyclopentadiene dioxide (p. 12, l. 6-7) that is an epoxy reactive diluent (p. 12, l. 5-7) that is present in a curable composition (p. 10, l. 3) that further comprises a benzoxazine (p. 3, l. 13-14) that is optionally a multifunctional benzoxazine compound (p. 5, l. 9-12). Arai and Le are analogous art because both references are in the same field of endeavor of a curable resin composition containing a benzoxazine compound optionally having at least two benzoxazine rings and an epoxy compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s dicyclopentadiene dioxide to substitute for a fraction of Arai’s multifunctional epoxy resins in Arai’s benzoxazine resin composition, which would read on the curable resin composition further containing (B) an epoxy compound having at least one norbornane structure and at least two epoxy groups, wherein the epoxy compound has at least one moiety that is 
    PNG
    media_image2.png
    64
    87
    media_image2.png
    Greyscale
 and 
    PNG
    media_image4.png
    69
    97
    media_image4.png
    Greyscale
 as claimed. One of ordinary skill in the art would have been motivated to do so because Le teaches that the dicyclopentadiene dioxide (p. 12, l. 6-7) is beneficial for being an epoxy reactive diluent (p. 12, l. 5-7) that is beneficial for reducing a composition’s viscosity when combined with a curable composition (p. 10, l. 3-6) that further comprises a benzoxazine (p. 3, l. 13-14) that is optionally a multifunctional benzoxazine compound (p. 5, l. 9-12), which would have been desirable for Arai’s benzoxazine resin composition because Arai teaches that the benzoxazine resin composition comprises a multifunctional benzoxazine resin [0010], a multifunctional epoxy resin that is a liquid at 40°C and that has three or more glycidyl groups [0010], an epoxy resin other than [0062] the multifunctional epoxy resin that is a liquid at 40°C and has three or more glycidyl groups [0010], optionally at least one type of epoxy resin curing agent [0013, 0107], and optionally a high-toughness thermoplastic resin component that facilitates adjustment of the viscosity of the benzoxazine resin composition [0037], and that the multifunctional epoxy resin that is a liquid at 40°C and that has three or more glycidyl groups [0010] provides low viscosity [0050].
Arai does not teach a specific embodiment of the curable resin composition further containing (D) a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s epoxy resin curing agent to modify Arai’s benzoxazine resin composition, which would read on the curable resin composition further containing (D) a curing agent as claimed. One of ordinary skill in the art would have been motivated to do so because Arai teaches that the benzoxazine resin composition optionally further comprises at least one type of epoxy resin curing agent [0013, 0107], which would have been beneficial for modifying the curability and curing properties of Arai’s benzoxazine resin composition.
Regarding claim 3, Arai teaches that the benzoxazine resin composition optionally further comprises an inorganic filler [0118], which optionally reads on the curable resin composition according to claim 1, further containing (E) an inorganic filler as claimed.
Arai does not teach a specific embodiment of the curable resin composition according to claim 1, further containing (E) an inorganic filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s inorganic filler to modify Arai’s benzoxazine resin composition, which would read on the curable resin composition according to claim 1, further containing (E) an inorganic filler as claimed. One of ordinary skill in the art would have been motivated to do so because Arai teaches that the benzoxazine resin composition optionally further comprises an inorganic filler [0118] and that the inorganic filler is beneficial for being a particle component [0122], which would have been beneficial for providing reinforcement for Arai’s benzoxazine resin composition.
Regarding claims 4 and 13, Arai teaches that the benzoxazine resin composition further comprises a sulfonate ester [0010], that the sulfonate ester promotes the ring-opening reaction of the benzoxazine rings of the benzoxazine resin as well as the reaction between the epoxy resin and the phenolic hydroxyl groups of the benzoxazine resin that are present subsequent to ring-opening [0090], that by blending the sulfonate ester, curing of the benzoxazine resin composition can occur in a short period of time in comparison to conventional compositions [0090], and that the sulfonate ester is an accelerator and polymerization catalyst [0156], which reads on the curable resin composition according to claim 1 or 3, further containing (F) a curing accelerator as claimed.

Claims 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1) as applied to claim 1, and further as evidenced by Huntsman (Huntsman, “Tactix 742”, October 2012).
Regarding claim 2, Arai in view of Le renders obvious the curable resin composition according to claim 1 as explained above. Arai teaches that the benzoxazine resin composition further comprises an epoxy resin other than [0062] a multifunctional epoxy resin that is a liquid at 40°C and has three or more glycidyl groups [0010], wherein the other epoxy resin is a multifunctional epoxy resin that is a solid at 40° C that is a trishydroxyphenylmethane type [0063] that is Tactix 742 from Huntsman Advanced Materials [0074]. Huntsman provides evidence that Tactix® 742 has the chemical structure 
    PNG
    media_image5.png
    183
    342
    media_image5.png
    Greyscale
 (p. 1). Arai’s Tactix 742 from Huntsman Advanced Materials therefore reads on wherein (C) the trisphenolmethane type epoxy compound is an epoxy compound represented by a structure of formula (3) wherein, in the formula (3), substituents R each independently represents an alkyl group having 1 to 6 carbon atoms, an allyl group or a phenyl group, m represents the number of the substituent(s) R and is an integer of 0, and n represents an average value, satisfying 0 = n as claimed.
Regarding claim 11, Arai teaches that the benzoxazine resin composition optionally further comprises an inorganic filler [0118], which optionally reads on the curable resin composition according to claim 2, further containing (E) an inorganic filler as claimed.
Arai does not teach a specific embodiment of the curable resin composition according to claim 2, further containing (E) an inorganic filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s inorganic filler to modify Arai’s benzoxazine resin composition, which would read on the curable resin composition according to claim 2, further containing (E) an inorganic filler as claimed. One of ordinary skill in the art would have been motivated to do so because Arai teaches that the benzoxazine resin composition optionally further comprises an inorganic filler [0118] and that the inorganic filler is beneficial for being a particle component [0122], which would have been beneficial for providing reinforcement for Arai’s benzoxazine resin composition.
Regarding claim 12, Arai teaches that the benzoxazine resin composition further comprises a sulfonate ester [0010], that the sulfonate ester promotes the ring-opening reaction of the benzoxazine rings of the benzoxazine resin as well as the reaction between the epoxy resin and the phenolic hydroxyl groups of the benzoxazine resin that are present subsequent to ring-opening [0090], that by blending the sulfonate ester, curing of the benzoxazine resin composition can occur in a short period of time in comparison to conventional compositions [0090], and that the sulfonate ester is an accelerator and polymerization catalyst [0156], which reads on the curable resin composition according to claim 2, further containing (F) a curing accelerator as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of copending Application No. 17/606,681 in view of Le et al. (WO 2017/015376 A1). The copending application claims a curable resin composition containing (A) a multifunctional benzoxazine compound having at least two benzoxazine rings, the multifunctional benzoxazine compound being at least one multifunctional benzoxazine compound selected from (1) a multifunctional benzoxazine compound having a structural unit of formula (1) 
    PNG
    media_image6.png
    156
    188
    media_image6.png
    Greyscale
  (1) wherein R represents a linear alkyl group having 1 to 12 carbon atoms, a cyclic alkyl group having 3 to 8 carbon atoms, or an aryl group having 6 to 14 carbon atoms, where the aryl group optionally has halogen or a linear alkyl group having 1 to 12 carbon atoms, as a substituent, and each Z represents hydrogen, a hydrocarbon group having to 1 to 8 carbon atoms, as a substituent, and each Z represents hydrogen, a hydrocarbon group having 1 to 8 carbon atoms and/or a linking group and is optionally the same or different, wherein at least one Z represents a linking group, and benzoxazine rings are linked by the linking agent, and (2) a multifunctional benzoxazine compound represented by a structure of formula (2) 
    PNG
    media_image7.png
    225
    226
    media_image7.png
    Greyscale
 (2) wherein L represents a divalent organic group having 1 to 5 aromatic rings or an alkylene group having 2 to 10 carbon atoms, and the organic group and the alkylene group optionally comprise oxygen and/or sulfur, (B) an epoxy compound having at least one norbornane structure and at least two epoxy groups (claim 1), at least one that is trisphenolmethane type epoxy compounds (claim 4), and (D) a curing agent (claim 1).
The copending application does not claim wherein the epoxy compound has at least one moiety selected from 
    PNG
    media_image2.png
    64
    87
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    70
    92
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    69
    97
    media_image4.png
    Greyscale
. However, Le teaches dicyclopentadiene dioxide (p. 12, l. 6-7) that is an epoxy reactive diluent (p. 12, l. 5-7) that is present in a curable composition (p. 10, l. 3) that further comprises a benzoxazine (p. 3, l. 13-14) that is optionally a multifunctional benzoxazine compound (p. 5, l. 9-12). The copending application and Le are analogous art because both references are in the same field of endeavor of a curable resin composition containing a benzoxazine compound optionally having at least two benzoxazine rings and an epoxy compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s dicyclopentadiene dioxide to substitute for the copending application’s (B) epoxy compound having at least one norbornane structure and at least two epoxy groups, which would read on wherein the epoxy compound has at least one moiety that is 
    PNG
    media_image2.png
    64
    87
    media_image2.png
    Greyscale
 and 
    PNG
    media_image4.png
    69
    97
    media_image4.png
    Greyscale
 as claimed. One of ordinary skill in the art would have been motivated to do so because Le teaches that the dicyclopentadiene dioxide (p. 12, l. 6-7) is beneficial for being an epoxy reactive diluent (p. 12, l. 5-7) that is beneficial for reducing a composition’s viscosity when combined with a curable composition (p. 10, l. 3-6) that further comprises a benzoxazine (p. 3, l. 13-14) that is optionally a multifunctional benzoxazine compound (p. 5, l. 9-12), which would have been desirable for the copending application’s curable resin composition because the copending application claims that the curable resin composition contains (A) a multifunctional benzoxazine compound having at least two benzoxazine rings, (B) an epoxy compound having at least one norbornane structure and at least two epoxy groups (claim 1), at least one that is trisphenolmethane type epoxy compounds (claim 4), and (D) a curing agent (claim 1), which means that the copending application’s curable resin composition and Le’s curable composition are similar in composition, which means that Le’s dicyclopentadiene dioxide that is an epoxy reactive diluent that is beneficial for reducing a composition’s viscosity when combined with it would have been beneficial for reducing the viscosity of the copending application’s curable resin composition.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3-4, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of copending Application No. 17/311,659 in view of Le et al. (WO 2017/015376 A1). The copending application claims a curable resin composition containing (A) a multifunctional benzoxazine compound having at least two benzoxazine rings, the multifunctional benzoxazine compound being at least one multifunctional benzoxazine compound selected from (1) a multifunctional benzoxazine compound having a structural unit of formula 
    PNG
    media_image8.png
    73
    425
    media_image8.png
    Greyscale
 wherein in the formula, each R independently represents hydrogen (claim 1), which reads on a curable resin composition containing (A) a multifunctional benzoxazine compound having at least two benzoxazine rings, the multifunctional benzoxazine compound being at least one multifunctional benzoxazine compound selected from 2) a multifunctional benzoxazine compound represented by a structure of formula (2) wherein L represents a divalent organic group having 2 aromatic rings, and the organic group optionally comprise oxygen as claimed. The copending application claims that the curable resin composition further contains an epoxy compound (claim 1), wherein the epoxy compound is at least one that is a trisphenolmethane type epoxy compound (claim 2), which reads on the curable resin composition further containing (C) a trisphenolmethane type epoxy compound as claimed. The copending application claims that the epoxy compound is optionally further an epoxy compound having at least one norbornane structure and at least two epoxy groups (claim 2), which optionally reads on the curable resin composition further containing (B) an epoxy compound having at least one norbornane structure and at least two epoxy groups. The copending application claims that the curable resin composition further contains a phenol-based curing agent (claim 1), which reads on the curable resin composition further containing (D) a curing agent as claimed.
The copending application does not claim that the curable resin composition further contains (B) an epoxy compound having at least one norbornane structure and at least two epoxy groups, wherein the epoxy compound has at least one moiety selected from 
    PNG
    media_image2.png
    64
    87
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    70
    92
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    69
    97
    media_image4.png
    Greyscale
. However, Le teaches dicyclopentadiene dioxide (p. 12, l. 6-7) that is an epoxy reactive diluent (p. 12, l. 5-7) that is present in a curable composition (p. 10, l. 3) that further comprises a benzoxazine (p. 3, l. 13-14) that is optionally a multifunctional benzoxazine compound (p. 5, l. 9-12). The copending application and Le are analogous art because both references are in the same field of endeavor of a curable resin composition containing a benzoxazine compound optionally having at least two benzoxazine rings and an epoxy compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s dicyclopentadiene dioxide to substitute for a fraction of the copending application’s epoxy compound, which would read on the curable resin composition further containing (B) an epoxy compound having at least one norbornane structure and at least two epoxy groups, wherein the epoxy compound has at least one moiety that is 
    PNG
    media_image2.png
    64
    87
    media_image2.png
    Greyscale
 and 
    PNG
    media_image4.png
    69
    97
    media_image4.png
    Greyscale
 as claimed. One of ordinary skill in the art would have been motivated to do so because Le teaches that the dicyclopentadiene dioxide (p. 12, l. 6-7) is beneficial for being an epoxy reactive diluent (p. 12, l. 5-7) that is beneficial for reducing a composition’s viscosity when combined with a curable composition (p. 10, l. 3-6) that further comprises a benzoxazine (p. 3, l. 13-14) that is optionally a multifunctional benzoxazine compound (p. 5, l. 9-12), which would have been desirable for the copending application’s curable resin composition because the copending application claims that the curable resin composition contains a multifunctional benzoxazine compound having at least two benzoxazine rings, an epoxy compound (claim 1), wherein the epoxy compound is at least one that is a trisphenolmethane type epoxy compound (claim 2), wherein the epoxy compound is optionally further an epoxy compound having at least one norbornane structure and at least two epoxy groups (claim 2), and a phenol-based curing agent (claim 1), which means that the copending application’s curable resin composition and Le’s curable composition are similar in composition, which means that Le’s dicyclopentadiene dioxide that is an epoxy reactive diluent that is beneficial for reducing a composition’s viscosity when combined with it would have been beneficial for reducing the viscosity of the copending application’s curable resin composition.
This is a provisional nonstatutory double patenting rejection.

Claims 2 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of copending Application No. 17/606,681 in view of Le et al. (WO 2017/015376 A1) as applied to 1, and further in view of Arai et al. (US 2015/0141583 A1) and further as evidenced by Huntsman (Huntsman, “Tactix 742”, October 2012).
Claims 4-6 of the copending Application No. 17/606,681 in view of Le renders obvious the curable resin composition according to claim 1 as explained above. The copending application claims that the curable resin composition contains at least one that is trisphenolmethane type epoxy compounds (claim 4).
The copending application does not claim wherein (C) the trisphenolmethane type epoxy compound is an epoxy compound represented by a structure of formula (3) as claimed. However, Arai teaches a multifunctional epoxy resin that is a solid at 40° C that is a trishydroxyphenylmethane type [0063] that is Tactix 742 from Huntsman Advanced Materials [0074]. Huntsman provides evidence that Tactix® 742 has the chemical structure 
    PNG
    media_image5.png
    183
    342
    media_image5.png
    Greyscale
 (p. 1). Arai’s Tactix 742 from Huntsman Advanced Materials therefore reads on an epoxy compound represented by a structure of formula (3) wherein, in the formula (3), substituents R each independently represents an alkyl group having 1 to 6 carbon atoms, an allyl group or a phenyl group, m represents the number of the substituent(s) R and is an integer of 0, and n represents an average value, satisfying 0 = n. Arai teaches that the multifunctional epoxy resin that is a solid at 40° C that is a trishydroxyphenylmethane type [0063] that is Tactix 742 from Huntsman Advanced Materials [0074] is an epoxy resin that is present in a benzoxazine resin composition [0062] that further comprises a multifunctional benzoxazine resin having at least two of the structure of formula [0010] 
    PNG
    media_image1.png
    314
    374
    media_image1.png
    Greyscale
 [0023, 0041] where in the formula, R1 denotes a linear alkyl group with a carbon number of 1 to 12, a cyclic alkyl group with a carbon number of 3 to 8, a phenyl group, or a phenyl group that is substituted with a linear alkyl group having a carbon number of 1 to 12 or a halogen, with a hydrogen being bonded to at least one of the carbon atoms at the ortho-position and the para-position with respect to a carbon atom to which an aromatic-ring oxygen atom is bonded [0042], and optionally at least one type of epoxy resin curing agent [0013, 0107]. The copending application and Arai are analogous art because both references are in the same field of endeavor of a curable resin composition containing a multifunctional benzoxazine compound having at least two benzoxazine rings, a trisphenolmethane type epoxy compound, and a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s multifunctional epoxy resin that is a solid at 40° C that is a trishydroxyphenylmethane type that is Tactix 742 from Huntsman Advanced Materials to substitute for the copending application’s trisphenolmethane type epoxy compounds, which would read on wherein (C) the trisphenolmethane type epoxy compound is an epoxy compound represented by a structure of formula (3) wherein, in the formula (3), substituents R each independently represents an alkyl group having 1 to 6 carbon atoms, an allyl group or a phenyl group, m represents the number of the substituent(s) R and is an integer of 0, and n represents an average value, satisfying 0 = n as claimed. One of ordinary skill in the art would have been motivated to do so because Arai’s multifunctional epoxy resin that is a solid at 40° C that is a trishydroxyphenylmethane type [0063] that is Tactix 742 from Huntsman Advanced Materials [0074] would have been beneficial for providing a commercially available species of the copending application’s trisphenolmethane type epoxy compounds, which would have been beneficial for one of ordinary skill in the art not needing to synthesize a trisphenolmethane type epoxy compound before using it in the curable resin composition.
This is a provisional nonstatutory double patenting rejection.

Claims 2 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of copending Application No. 17/311,659 in view of Le et al. (WO 2017/015376 A1) as applied to 1, and further in view of Arai et al. (US 2015/0141583 A1) and further as evidenced by Huntsman (Huntsman, “Tactix 742”, October 2012).
Claims 2-4 of the copending Application No. 17/311,659 in view of Le renders obvious the curable resin composition according to claim 1 as explained above. The copending application claims that the curable resin composition contains an epoxy compound (claim 1), wherein the epoxy compound is at least one that is a trisphenolmethane type epoxy compound (claim 2).
The copending application does not claim wherein (C) the trisphenolmethane type epoxy compound is an epoxy compound represented by a structure of formula (3) as claimed. However, Arai teaches a multifunctional epoxy resin that is a solid at 40° C that is a trishydroxyphenylmethane type [0063] that is Tactix 742 from Huntsman Advanced Materials [0074]. Huntsman provides evidence that Tactix® 742 has the chemical structure 
    PNG
    media_image5.png
    183
    342
    media_image5.png
    Greyscale
 (p. 1). Arai’s Tactix 742 from Huntsman Advanced Materials therefore reads on an epoxy compound represented by a structure of formula (3) wherein, in the formula (3), substituents R each independently represents an alkyl group having 1 to 6 carbon atoms, an allyl group or a phenyl group, m represents the number of the substituent(s) R and is an integer of 0, and n represents an average value, satisfying 0 = n. Arai teaches that the multifunctional epoxy resin that is a solid at 40° C that is a trishydroxyphenylmethane type [0063] that is Tactix 742 from Huntsman Advanced Materials [0074] is an epoxy resin that is present in a benzoxazine resin composition [0062] that further comprises a multifunctional benzoxazine resin having at least two of the structure of formula [0010] 
    PNG
    media_image1.png
    314
    374
    media_image1.png
    Greyscale
 [0023, 0041] where in the formula, R1 denotes a linear alkyl group with a carbon number of 1 to 12, a cyclic alkyl group with a carbon number of 3 to 8, a phenyl group, or a phenyl group that is substituted with a linear alkyl group having a carbon number of 1 to 12 or a halogen, with a hydrogen being bonded to at least one of the carbon atoms at the ortho-position and the para-position with respect to a carbon atom to which an aromatic-ring oxygen atom is bonded [0042], and optionally at least one type of epoxy resin curing agent [0013, 0107]. The copending application and Arai are analogous art because both references are in the same field of endeavor of a curable resin composition containing a multifunctional benzoxazine compound having at least two benzoxazine rings, a trisphenolmethane type epoxy compound, and a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s multifunctional epoxy resin that is a solid at 40° C that is a trishydroxyphenylmethane type that is Tactix 742 from Huntsman Advanced Materials to substitute for the copending application’s trisphenolmethane type epoxy compound, which would read on wherein (C) the trisphenolmethane type epoxy compound is an epoxy compound represented by a structure of formula (3) wherein, in the formula (3), substituents R each independently represents an alkyl group having 1 to 6 carbon atoms, an allyl group or a phenyl group, m represents the number of the substituent(s) R and is an integer of 0, and n represents an average value, satisfying 0 = n as claimed. One of ordinary skill in the art would have been motivated to do so because Arai’s multifunctional epoxy resin that is a solid at 40° C that is a trishydroxyphenylmethane type [0063] that is Tactix 742 from Huntsman Advanced Materials [0074] would have been beneficial for providing a commercially available species of the copending application’s trisphenolmethane type epoxy compound, which would have been beneficial for one of ordinary skill in the art not needing to synthesize a trisphenolmethane type epoxy compound before using it in the curable resin composition.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see p. 3-5, filed 11/22/2022, with respect to the rejection(s) of claim(s) 1, 3-4, and 13 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1).
Applicant’s arguments, see p. 3-5, filed 11/22/2022, with respect to the rejection(s) of claim(s) 2 and 11-12 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1) as applied to claim 1, and further as evidenced by Huntsman (Huntsman, “Tactix 742”, October 2012) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1) and as evidenced by Huntsman (Huntsman, “Tactix 742”, October 2012).
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that a person of ordinary skill in the art would not have combined the disclosures of Arai et al. and Le at al. for the same reasons set forth in the Reply to Office Action filed on June 23, 2022 (p. 3), the Office’s response to the applicant’s arguments set forth in the Final Rejection mailed on 08/23/2022 are maintained. Also, one of ordinary skill in the art would have combined the disclosures of Arai and Le for the reasons set forth in the current Office action.
In response to the applicant’s argument that even if a person of ordinary skill in the art were to combine the disclosure of Arai et al. and Le et al. in the matter suggested by the Office, a person of ordinary skill in the art would not have arrived at the claimed invention because Arai’s multifunctional epoxy resin that is a liquid at 40 °C and has three of more glycidyl groups cannot be the claimed trisphenolmethane type epoxy resin compound (C) because the claimed trisphenolmethane type epoxy compound (C) is a solid at 40 °C as taught by Arai et al. at paragraph 0063 (p. 4), the rejection of the claims in this Office action is not based on a position that Arai’s multifunctional epoxy resin that is a liquid at 40 °C and has three of more glycidyl groups reads on the claimed trisphenolmethane type epoxy resin compound (C). The rejection of the claims in this Office action is based on Arai’s teaching that the benzoxazine resin composition further comprises an epoxy resin other than [0062] a multifunctional epoxy resin that is a liquid at 40°C and has three or more glycidyl groups [0010], wherein the other epoxy resin is a multifunctional epoxy resin that is a solid at 40° C that is a trishydroxyphenylmethane type [0063], which reads on the curable resin composition further containing (C) a trisphenolmethane type epoxy compound as claimed.
In response to the applicant’s argument that the unexpected results provided by the claimed invention serve to rebut the obviousness rejections and evidence the patentability of the claimed invention as demonstrated in the Working Examples of the present application, especially at paragraphs 0055-0079 of the present application (p. 4-5), the applicant’s arguments of unexpected results are not persuasive. This is because the applicant’s results are not commensurate in scope with the claimed invention because claim 1 does not limit the amounts of (A) the multifunctional benzoxazine compound, (B) the epoxy compound, (C) the trisphenolmethane type epoxy compound, and (D) the curing agent, does not limit the species of (A) the multifunctional benzoxazine compound other than reciting two broad formulas, does not limit the species of (B) the epoxy compound other than requiring that it has at least one norbornane structure, at least two epoxy groups, and at least one moiety selected from three moieties, does not limit the species of (C) the trisphenolmethane type epoxy compound and (D) the curing agent, and does not exclude the curable resin composition from further containing unrecited ingredients. In contrast, Ref. Ex. 1 in Table B of the Declaration filed on 06/23/2022, which is the only inventive example, comprises one species of and one amount of the claimed ingredients (A), (B), (C), and (D), and further comprises four ingredients that are not recited in claim 1. Also, in contrast, Examples 1 through 21 in Table 1 of the specification of the instant application comprise one of two species of (A) the multifunctional benzoxazine compound, which each comprise two benzoxazine groups, one or two of three species of (B) the epoxy compound, which each comprise two epoxy groups and one or two norbornane structures, one species of (C) the trisphenolmethane type epoxy compound, one of four species of (D) the curing agent, all of which are phenolic compounds, a very narrow range of amounts of the claimed ingredients (A), (B), (C), and (D), and four ingredients that are not recited in claim 1 [0055-0077]. The applicant did not show that the results in Table B and Table 1 would occur over the entire scope of claim 1, did not show a sufficient number of results that would allow one of ordinary skill in the art to determine a trend in the exemplified data that would allow the artisan to reasonably extend the probative value thereof over the entire scope of claim 1, and did not compare a sufficient number of examples inside the scope of claim 1 with a sufficient number of examples outside the scope of claim 1 to show the criticality of (B) the epoxy compound. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d))." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767